                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________

United States of America,

               Plaintiff,

       v.                                                                   No. CR 18-00925 WJ

JAMES VERDREAM

           Defendant.
                    MEMORANDUM OPINION AND ORDER
     DENYING DEFENDANT’S (1) MOTION FOR COMPASSIONATE RELEASE
                                  and
                (2) MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER comes before the Court upon the following pro se motions:

       (1) Defendant’s Motion for Compassionate Release, filed March 5, 2021 (Doc. 87);
       and
       (2) Defendant’s Motion to Appoint New Counsel, filed May 25, 2021 (Doc. 96).

       Both motions are denied.

       Section 603(b) of the First Step Act modified 18 U.S.C. §3582(c)(1) to allow a defendant

to directly file a motion for compassionate release with the district court after either exhausting

administrative rights to appeal a failure of the Bureau of Prison (“BOP”) to bring a motion on

defendant’s behalf, or the passage of 30 days from the defendant's unanswered request to the

warden for such relief. To justify the type of compassionate release that Defendant seeks, the

Court must find that “extraordinary and compelling reasons warrant such a reduction.”

§3582(c)(1)(A)(c).

       Defendant’s pro se motion lists his disabilities, including hepatitis C, “chronic vein

closure, “chronic severe pain” and “a very bad leg that I can’t even walk on,” Doc. 87 at 1, but

he fails to state whether he has administratively exhausted his request to the BOP. This Court has
no authority to excuse a failure to comply with the mandatory statutory exhaustion requirement.

See United States v. Gonzalez, No. 18-CR-00130-PAB, 2020 WL 1905071, at *2 (D. Colo. Apr.

17, 2020) (“[T]he Supreme Court has made clear that ‘mandatory exhaustion statutes . . .

establish mandatory exhaustion regimes, foreclosing judicial discretion.’” (quoting Ross v. Blake,

136 S. Ct. 1850, 1857 (2016)); United States v. Read-Forbes, No. CR 12-20099-01-KHV, 2020

WL 1888856, at *4 (D. Kan. Apr. 16, 2020) (discussing administrative exhaustion as a

jurisdictional requirement) (citing Malouf v. Sec. & Exch. Comm’n, 933 F.3d 1248, 1256 (10th

Cir. 2019)).1 Until Defendant has shown that he has exhausted his administrative remedies,

this Court lacks jurisdiction to consider his motion under §3582(c)(1)(A) to determine

whether there are “extraordinary and compelling reasons” to warrant his release, and thus

his request for compassionate release is DENIED for lack of exhaustion.

        Defendant also seeks appointment of “new” counsel to represent him in his request for

compassionate release. However, counsel was never appointed for him for that request.

        There is no constitutional right to counsel beyond the direct appeal of a criminal

conviction . . . . .” Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir.), cert. denied, ––– U.S. ––

––, 129 S.Ct. 134 (2008); United States v. Olden, 296 F. App'x 671, 674 (10th Cir. 2008)

(finding that district court did not abuse discretion in denying request for counsel for §3582

motion and citing other circuits applying this principle);United States v. Webb, 565 F.3d 789,

1
    Courts are split on whether the exhaustion requirement is jurisdictional or merely a claims-processing rule. See
United States v. Gamboa, No. CR 09-1741 JAP, 2020 WL 3091427 (D.N.M. June 11, 2020) (Parker, J.) (citing
cases). The Tenth Circuit has not yet decided this issue, but this Court is persuaded by the reasoning in Read-Forbes
that the exhaustion requirement is indeed jurisdictional and that the Tenth Circuit would conclude as such. See also
United States v. Saldana, 807 F. App'x 816, 820 (10th Cir. 2020) (acknowledging §3582(c) as “a jurisdictional
statute” in case involving reduction in sentence where it was undisputed in that case that defendant had exhausted
administrative remedies); United States v. Zamarripa, No. CR 18-2757 RB, 2020 WL 3035226, at *1–2 (D.N.M.
June 5, 2020) (noting that the Tenth Circuit “has held that exhaustion is a jurisdictional requirement for motions
brought pursuant to §§ 3582(c)(1)(B) and (c)(2),” although it has not addressed whether the administrative
exhaustion requirement under §3582(c)(1)(A) is jurisdictional) (citing United States v. Spaulding, 802 F.3d 1110,
1122 (10th Cir. 2015) (noting that district court’s authority to modify a sentence “only in specific instances” is
jurisdictional).

                                                         2
794 (11th Cir. 2009) (noting that all circuit courts to consider this issue have held that there is no

mandatory right to counsel for a §3582(c)(2) motion) (listing cases).

       Defendant does not set forth any reason or particular circumstances which would

persuade the Court that counsel should be appointed here. Further, pursuant to the Court’s

Administrative Order which put into place a process for appointment of counsel for

compassionate release requests, the Court granted a 45-day period to allow the Federal Public

Defender’s Office time to investigate Defendant’s request and determine whether to file an

amended motion on Defendant’s behalf. See Doc. 88; see also Admin. Order, 20-MC-00004-30.

That time has long expired, and the Court therefore DENIES Defendant’s request for

appointment of counsel.

       IT IS SO ORDERED.



                                       _____________________________________
                                       WILLIAM P. JOHNSON
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
